Citation Nr: 0901694	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for left 5th toe 
amputation, including as secondary to the service-connected 
left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from February 1990 through 
December 1990.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
his left 5th toe amputation, which he contends is secondary 
to his service-connected left foot plantar fasciitis.  
Generally, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008). See also Pond v. West, 12 Vet. App. 341, 346 (1999).  
Under 38 C.F.R. § 3.310(a), service connection may also be 
granted on a secondary basis for a disability that is 
proximately due to a service-connected disability.

A review of the voluminous medical records in the claims 
folder reveals that the veteran receives a great deal of 
treatment for his feet, much of which is related to his 
diabetes.  The Board notes that the veteran is not service-
connected for diabetes.  The question in this case is whether 
the amputation of the left 5th metatarsal was proximately due 
to his service-connected plantar fasciitis.  At the time of 
his claim, the toe was partially amputated.  An August 2005 
VA examiner reviewed the evidence available at that time, and 
physically examined the veteran's feet, noting the "left 
foot partial fifth ray amputation," and opining that the 
"amputation is not as likely as no secondary to left foot 
plantar fasciitis."  The examiner, a nurse practitioner, 
gave no explanation of her opinion and did not identify the 
medical cause for amputation.  A November 2005 operative 
report from Rome Memorial Hospital shows that the veteran's 
left 5th metatarsal was fully amputated at that time.  

A private December 2004 report, which was not of record at 
the time of the August 2005 VA examination, shows a private 
neurologist's opinion that the veteran's foot problems are 
not due solely to his diabetes.  In particular, the doctor 
stated, "[h]e is diabetic, but I note his high arched feet, 
his diabetes is not particularly severe, and the degree of 
ulceration is well out of proportion to the degree of 
neuropathy particularly if the neuropathy were from 
diabetes."  See December 2004 report from Dr. C.

In June 2008, Dr. K., the veteran's foot surgeon submitted an 
opinion.  The doctor noted the veteran's diabetic foot 
ulcers, but also made a point to mention the improper weight 
bearing related to plantar fasciitis, which caused foot 
ulcers.  

The evidence of record since the August 2005 VA examination 
report suggests that the veteran's foot problems, in 
particular those specific to the left 5th metatarsal 
amputation, are not solely due to his diabetes.  The 
amputation may be related to his plantar fasciitis.  The 
Board needs a competent medical opinion as to whether the 
left 5th metatarsal amputation was proximately due to the 
service-connected plantar fasciitis, with an explanation that 
considers both the service-connected condition and the non-
service-connected diabetes.

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA foot 
examination.  The entire claims folder 
must be provided to the examiner in 
association with the examination.  
Following examination of the veteran and a 
review of the record, the examiner should 
provide an opinion regarding the etiology 
of the veteran's left 5th metatarsal 
amputation by addressing the following 
question: is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's left 
5th metatarsal amputation was caused by 
his service-connected plantar fasciitis?  
The examiner should specifically comment 
on the veteran's diabetes as a factor, and 
the December 2004 neurologist's opinion 
and June 2008 surgeon's opinion. 

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


